Citation Nr: 0730935	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for partial paralysis of the 
seventh cranial left nerve from August 27, 2002?

2.  What evaluation is warranted for left ear hearing loss 
from August 27, 2002?

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a severed nerve above the left eye 
claimed to have resulted from Department of Veterans Affairs 
(VA) medical treatment.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disequilibrium claimed to have resulted 
from VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
August 1943.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the VA 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006).

The Board remanded these claims in August 2006 so that 
additional evidence could be developed.  

Regarding each increased rating claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of compensation (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as these issues were placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled these 
issues.


As was noted as part of the Board's August 2006 remand, in 
the course of his July 2006 videoconference hearing, the 
veteran presented testimony concerning entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vocal problems claimed to have resulted from VA medical 
treatment.  While testimony was taken by the Board, this 
issue is still not currently developed or certified for 
appellate review.  Accordingly, it is again referred to the 
RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


FINDINGS OF FACT

1.  From August 27, 2002, the veteran's partial paralysis of 
the seventh left cranial nerve has been manifested by no more 
than severe incomplete paralysis; complete paralysis is 
clearly not demonstrated.

2.  From August 27, 2002, the veteran's left ear hearing loss 
has been manifested by no greater than level III hearing loss 
in the left ear.


CONCLUSIONS OF LAW

1.  Since August 27, 2002, the criteria for an evaluation in 
excess of 20 percent for partial paralysis of the seventh 
cranial left nerve have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8207, 8307, 8407 
(2006).

2.  Since August 27, 2002, a compensable evaluation has not 
been warranted for a left ear hearing loss.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.85-4.87, 
Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2002 
correspondence, and a February 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In July 2006, the veteran was also 
provided an explanation as to the information or evidence 
needed to establish disability ratings and effective dates 
for the claims on appeal.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

A March 2000 VA discharge summary shows that the veteran 
underwent surgery on March 22, 2000, for left submandibular 
gland excision.  Following the surgery, all of the veteran's 
cranial nerves were noted to have remained intact.  The 
veteran was noted to have done well in the operating room, 
with the left submandibular gland being resected without any 
complications.  Postoperatively, the veteran did have slight 
marginal mandibular nerve weakness which resolved.  


An August 2000 VA neurological follow-up note for Parkinson's 
disease reveals that the veteran's facial expressions were 
limited.  The veteran's speech was slurred and the left side 
of the neck was swollen.  The examiner commented that the 
veteran's condition had not worsened since he had been 
followed.  

A May 2001 VA otolaryngology follow-up note reveals that the 
veteran was diagnosed has having mild swelling in the face 
with no tenderness.  

An October 2001 VA outpatient record shows that since 
undergoing surgery to remove a calculus from his left 
submandibular gland the veteran's speech had been slurred by 
a lisp, and the left side of his neck appeared to be swollen.  
He chewed and swallowed with no problem, and he had no 
trouble with balance except for foot problems.  The diagnosis 
was early Parkinson's disease, stable.  

An April 2002 VA audio consult shows that the veteran was 
having left ear hearing loss since having neck surgery 26 
months earlier.  

A claim for compensation pursuant to 38 U.S.C.A. § 1151 was 
received by the RO on August 27, 2002.  See VA Form 21-4138.  
He claimed that as a result of VA surgery performed on March 
22, 2000, the left side of his face was permanently swollen, 
and that he suffered from left ear hearing loss, equilibrium 
problems, and a severed nerve above his left eye which had 
caused a "lazy" eye.  

The report of an April 2003 VA cranial nerves examination 
shows that complications of the veteran's prior submandibular 
gland resection surgery included paresthesias involving the 
left side of his face.  Examination revealed a mild tingling 
sensation in the left facial area with mild facial droop on 
the left side.  No gross evidence of nystagmus (involuntary 
eye movement) was observed.  The diagnosis was status post 
surgery for removal of gland with residuals of moderately 
severe hypophonia and mild facial paralysis on the left side.  
No evidence of fatigability or incoordination was noted.  


On VA audiological evaluation in April 2003, the veteran 
complained of decreasing bilateral auditory acuity, worse 
with the left ear.  The onset of his hearing was noted to 
coincide with the veteran's March 2000 surgery.  Audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
15
20
15
30
LEFT
45
20
15
30

The average puretone threshold losses were 20 decibels in the 
right ear and 28 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 88 percent for 
the right ear and 80 percent for the left ear.  The examiner 
opined that it was more likely than not that the veteran left 
ear hearing loss was a residual from the March 2000 VA 
surgery.  

In July 2003 the RO granted compensation under 38 U.S.C.A. 
§ 1151 for partial paralysis of the seventh cranial (facial) 
left nerve.  A 20 percent rating was assigned, pursuant to 
Diagnostic Code (Code) 8207, effective from August 27, 2002.  
Compensation under 38 U.S.C.A. § 1151, also effective from 
August 27, 2002, was also granted for left ear hearing loss.  
A noncompensable rating was assigned, pursuant to Code 6100.  
The veteran perfected an appeal as to these matters.  

A November 2003 VA neurology follow-up note shows that the 
veteran's facial expressions were limited and that his left 
eyelid drooped.  His speech was low in volume, uninflected 
and slurred.  His left eyelid drooped, but his tongue moved 
well.  The diagnoses included Parkinsonism and dysarthria 
(slurred speech) following left submandibular gland surgery.  
The examiner commented that he did not know the precise cause 
of the veteran's dysarthria or its relationship to the 
surgery.  


A May 2004 VA cranial nerves examination report shows that 
examination of the veteran identified mild flattening of his 
left nasal labial fold.  The veteran was hypophonic but 
without crocodile tearing.  No drooling was present but he 
did demonstrate dysarthria.  The diagnosis was seventh 
cranial nerve palsy due to complication as a result of 
surgery, causing the above-mentioned symptoms.  The examiner 
commented that the condition should not progress and should 
be static.  

On VA audiological evaluation in May 2004 audiometry revealed 
that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
25
25
20
35
LEFT
35
30
25
40

The average puretone thresholds were 26 decibels in the right 
ear and 33 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 96 percent 
bilaterally.  The examiner commented that the results 
constituted a slight improvement in left ear hearing loss 
since the last audiogram was preformed in April 2003.  

In the course of VA audiological evaluation conducted in 
April 2005 audiometry revealed that puretone thresholds (in 
decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
20
20
15
25
LEFT
35
25
20
30

The average puretone thresholds were 20 decibels in the right 
ear and 28 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 88 percent for 
the right ear and 84 percent for the left ear.  

The report of a May 2005 VA cranial nerves examination shows 
that while a left eye droop was present, the veteran was able 
to move his left eyelid fully in all directions.  Visual 
field testing showed no left eye visual field deficit.  

In the course of his July 2006 hearing before the Board the 
veteran testified that the disorders for which compensation 
was previously awarded under 38 U.S.C.A. § 1151, i.e., 
seventh cranial nerve paralysis and left ear hearing loss, 
had worsened since he was last examined by VA.  See page 
eight of hearing transcript (transcript).  

A July 2006 VA outpatient treatment record shows that the 
veteran's seventh cranial nerve was "intact," except for 
mild marginal weakness.  Other nerves were grossly intact.  

A January 2007 VA neurological examination report shows that 
the veteran's symptoms included drooling and twitching on the 
left side of his face.  He reported difficulty swallowing, 
chewing, and speaking.  Examination showed flattening of the 
left nasal facial fold, and a moderate degree of twitching or 
hemi-facial spasm over the left cheek.  The veteran was 
clearly drooling, and was moderately dysarthric.  The veteran 
had difficulty closing his left eyelid.  His speech was 
slurred, but there was no aphasia.  The diagnosis was severe 
seventh nerve palsy on the left side with moderate to severe 
dysarthria, dysphagia or drooling, and hemi-faced spasms.  

In the course of VA audiological evaluation conducted in 
January 2007 audiometry revealed that puretone thresholds (in 
decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
15
25
25
35
LEFT
30
30
25
40



The average puretone thresholds were 25 decibels in the right 
ear and 31 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 100 percent for 
the right ear and 92 percent for the left ear.  The examiner 
commented that the results showed a slight improvement in 
left ear hearing loss since the last audiogram was preformed 
in 2005.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Disabilities involving the seventh cranial nerve may be 
evaluated based on paralysis, neuritis, or neuralgia.  38 
C.F.R. § 4.124a, Codes 8207, 8307, 8407.  Paralysis is 
dependent upon relative loss of innervation of facial 
muscles.  It is rated under Code 8207, which provides a 10 
percent evaluation for incomplete, moderate paralysis of the 
seventh cranial nerve; a 20 percent evaluation for 
incomplete, severe paralysis; and a 30 percent evaluation for 
paralysis that is complete.  

Cranial neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis under the criteria of Code 8207.  See 
38 C.F.R. §§ 4.123, 4.124a, Code 8307.  

Cranial neuralgia is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, again to be rated on the same scale, but with a 
maximum equal to moderate incomplete paralysis under the 
criteria of Code 8207.  See 38 C.F.R. § 4.124, 4.124a, Code 
8407.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal, or 
at level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87.

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

Partial Paralysis of the Seventh Cranial Left Nerve

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for partial 
paralysis of the seventh cranial left nerve.

Throughout the entire appeal period, the RO has evaluated the 
veteran's partial paralysis of the seventh cranial left nerve 
under 38 C.F.R. § 4.124a, Code 8207.  

This case involves an appeal to the initial rating assigned.  
In such cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson.  However, it is not shown 
that the veteran's nerve paralysis disability has varied 
significantly in severity during the course of the appeal 
period.

As noted, a November 2003 VA neurology follow-up note showed 
that the veteran's facial expressions were "limited."  The 
report of a May 2005 VA cranial nerves examination shows that 
while left eye droop was present, the veteran was able to 
move his left "eyelid fully in all directions."  Further, a 
July 2006 VA outpatient treatment record shows that the 
veteran's seventh cranial nerve was "intact," except for 
mild marginal weakness.  Also, a recent January 2007 VA 
neurological examination report shows that the veteran had 
"difficulty" closing his left eyelid.  The diagnosis was 
severe seventh nerve palsy on the left side with moderate to 
severe dysarthria, dysphagia or drooling, and hemi-faced 
spasms.  

Significantly, the record is completely devoid of any 
clinical medical findings representative of complete 
paralysis of the veteran's seventh (facial) cranial nerve.  
Thus, a 30 percent evaluation under Code 8207 is not for 
assignment.  

Left Ear Hearing Loss

Service connection is currently in effect for only the left 
ear.  Utilizing Table VI of 38 C.F.R. § 4.85, in conjunction 
with the above-reported results of controlled speech 
discrimination testing and average hearing threshold level as 
measured by pure tone audiometry tests, Roman Numeral III, I, 
II, and I was derived for the left ear on audio testing in 
April 2003, May 2004, April 2005, and January 2007, 
respectively.  As the non-service-connected right ear is 
assigned a Roman Numeral designation of I, 38 C.F.R. 
§ 4.85(f), this equates, in all the above-reported 
circumstances, to a noncompensable evaluation under 38 C.F.R. 
§ 4.85.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since August 27, 2002, have 
left ear hearing loss been shown to be disabling to a degree 
warranting a compensable rating.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent from 
August 27, 2002, for partial paralysis of the seventh cranial 
left nerve is denied.

Entitlement to a compensable evaluation from August 27, 2002, 
for left ear hearing loss is denied.


REMAND

Evidentiary and due process concerns necessitate a remand.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).

In this case, the veteran's claim for compensation under 
§ 1151 was filed after October 1, 1997; thus, 38 C.F.R. 
§ 3.361 applies.  The February 2004 statement of case, 
however, provided notice of 38 C.F.R. § 3.358, which applies 
to a claim filed before October 1, 1997.  Thus, the veteran 
is entitled to notification of the relevant regulation, i.e., 
38 C.F.R. § 3.361.  Such notice was provided to him as part 
of the Board's August 2006 remand.  

Additionally, as noted above, 38 C.F.R. § 3.361 provides that 
proximate cause of additional disability can be shown if VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.

It is noted that on March 22, 2000, the veteran underwent an 
operation at the Philadelphia, Pennsylvania VA Medical Center 
for (VAMC) for a left submandibular gland resection.  Review 
of a March 7, 2000, VA nursing note shows that the veteran 
was seen in the "ENT" (ear, nose, and throat] clinic prior 
to left submandibular gland resection surgery which was 
planned for about two weeks later.  A physician explained the 
procedure to the veteran, and the veteran acknowledged his 
understanding and was able to ask questions before signing 
the consent.  The note also showed that risk assessment, 
history and physical, and blood consent was reviewed with the 
veteran.

The RO, however, has not made a determination as to whether 
the record shows informed consent in compliance with 38 
C.F.R. § 17.32.  The Board also observes that a signed "VA-
authorized consent form" is not of record.  See 38 C.F.R. 
§ 17.32(d)(2).  Hence, the specific consent form associated 
with the March 22, 2000, VA surgery at the VA Medical Center 
in Philadelphia, Pennsylvania should be obtained and 
associated with the evidence of record.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The veteran should be provided notice 
of 38 C.F.R. § 17.32 to correct any 
notification error.

2.  The RO should request the following 
from the Philadelphia, Pennsylvania VA 
Medical Center:  Any documents (to 
include forms) related to the veteran's 
receipt and acknowledgment of informed 
consent concerning his March 22, 2000 
surgery.  The veteran should also be 
specifically asked whether he has a copy 
of any documents relating to informed 
consent for his march 22, 2000 surgery.  
If the VA Medical Center cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond. 

3.  Upon reviewing any additional records 
and the claims files, the RO should 
readjudicate the issues of compensation 
under 38 U.S.C.A. § 1151, and 38 C.F.R. 
§§ 3.361 and 17.32 for a severed nerve 
above the left eye and disequilibrium.  
If the determination in any respect 
remains unfavorable, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


